Citation Nr: 0022392	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-27 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to January 1945.  He died on February [redacted], 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The appellant is the veteran's widow.

The Appellant has been awarded Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1997 of pneumonia.

2.  At the time of his death, the veteran was service-
connected for a depressive disorder, which was rated as 100 
percent disabling.

3.  There is no competent medical evidence linking pneumonia 
and the veteran's period of active service or to a service 
connected disability.

4.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1310 is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. 
§ 3.312.  The cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(1998).  For a service-connected disability to be considered 
the principal or primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).  

However, the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1310 must first be found to be well grounded.  
See 38 U.S.C.A. § 5107(a).  In order for a claim for service 
connection for the cause of the veteran's death to be well 
grounded, there must be (1) evidence of the veteran's death; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service; and (3) evidence of a nexus between the 
in-service injury or disease and the veteran's death.  See 
Carbino v. Gober, 10 Vet. App. 507 (1997).

The veteran's Certificate of Death indicates that he died in 
February 1997 of pneumonia.  Service medical records reveal 
no respiratory disorder.

A January 1945 rating decision granted the veteran service 
connection for a psychosis and assigned a 100 disability 
evaluation, effective January 20, 1945.  A July 1945 rating 
decision reduced the rating for the veteran's service-
connected psychosis to 10 percent disabling, effective 
September 7, 1945.  A July 1991 Board decision found that the 
veteran's depressive disorder warranted a total rating.  An 
August 1991 rating decision (effectuating the July 1991 Board 
decision) increased the rating for the veteran's service-
connected depressive disorder to 100 percent disabling, 
effective from June 13, 1988.

VA records dated in September 1976 and a VA examination dated 
in December 1976 reflect diagnoses of chronic obstructive 
pulmonary disease and heart disease.

A January 1997 to February 1997 VA discharge summary 
indicates that the veteran was admitted for further treatment 
following a chest X-ray which reflected right lower lobe 
pneumonia still present after 10 days of therapy on an 
unknown antibiotic.  A VA "mini-mental state" evaluation 
dated February 13, 1997 noted a moderate deficit.  On 
February 15, 1997 the veteran was mistakenly served solid 
foods and experienced respiratory distress.

In an October 1999 letter, a VA physician indicated that the 
veteran was known to have a longstanding difficulty in 
swallowing and was known to be at risk for aspiration.  The 
physician commented that although it was not possible "to 
say with absolute certainly that the veteran's death four 
days later was solely attributable to aspiration of the food 
he ingested, it is highly probable that this was a 
contributing factor."  In October 1999 the RO awarded the 
appellant DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151.

The record does not include any medical evidence indicating 
that pneumonia was related to the veteran's period of 
military service or his service connected psychiatric 
disability.  The Board acknowledges the appellant's belief in 
a causal connection between the veteran's death and his 
service-connected disability.  In this regard, the Board 
notes the appellant's contention that the veteran would not 
have eaten solid foods while hospitalized had he been 
"normal."  However, as the appellant is not a medical 
expert, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because 
the record fails to demonstrate any medical evidence of any 
connection between the veteran's death and any disease or 
injury related to his military service, the appellant's claim 
of service connection for the cause of the veteran's death 
must be denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a).  

The question remaining is whether DIC benefits under 38 
U.S.C.A. § 1318 are warranted.  To establish such 
entitlement, it is required that the veteran had been in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability that was 
continuously rated totally disabling, on a schedular or 
unemployability basis, for a period of 10 or more years 
immediately preceding his death; or, if rated totally 
disabling for a lesser period, was so rated continuously for 
a period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b) (West 1991).

In the instant case, as noted above, the veteran was rated as 
being 100 percent disabled for his service-connected 
psychiatric disability from the date of his January 1945 
discharge.  However, this rating was reduced to 10 percent 
disabling in July 1945, and thus was not in effect for five 
years.  Although the veteran was ultimately granted a 100 
percent rating for his depressive disorder effective June 13, 
1988, such a rating was not in effect continuously for 10 
years immediately preceding his death in February 1997.  
Accordingly, as the veteran was not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability at the total disability rating continuously for 10 
years immediately preceding his death, or for five years 
continuously from the date of his discharge from service, the 
provisions of § 1318 have not been met.  Consequently, DIC 
benefits under § 1318 are not warranted.


ORDER

Evidence of a well-grounded claim not having been submitted, 
DIC benefits under the provisions of 38 U.S.C.A. § 1310 (West 
1991) are denied.

The claim of DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991) are denied.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

 






- 3 -






- 2 -


